Order and judgment unanimously reversed on the law without costs and new trial granted. Memorandum: Plaintiff Jack Donaldson suffered personal injuries when the vehicle in which he was a passenger was hit by a vehicle operated by defendant Lori Carty. At trial, Lori Carty testified that she had collided with the other vehicle after a patch of ice caused her to lose control of her vehicle. Defendants requested a jury charge on the emergency doctrine (see, PJI 2:14), which the *1019trial court refused to give. A party is entitled to a charge on the emergency doctrine when, viewing the proof in the light most favorable to her, there is a reasonable view of the evidence that her conduct was the product of a sudden and unforeseeable occurrence not of her own making (see, Rivera v New York City Tr. Auth., 77 NY2d 322, 326-327; see also, Ferrer v Harris, 55 NY2d 285, 292-293, mod 56 NY2d 737). According to Lori Carty, she had been driving for at least 20 minutes without observing any icy or slippery conditions on the road when an icy patch suddenly caused her to swerve across the center line of the road and into the path of the other vehicle. Viewing the evidence in the light most favorable to defendants, we conclude that defendants were entitled to a charge on the emergency doctrine. (Appeal from Order of Erie County Court, McCarthy, J. — Negligence.) Present — Den-man, P. J., Pine, Lawton, Boehm and Doerr, JJ.